DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 15/377,636  filed on December 13, 2016 and the Request for continued examination (RCE) presented on April 09, 2021, amendment presented on July 29, 2021, which amends claims 1, 13 and 20 and presents arguments, is hereby acknowledged. Claims 1-24 are currently pending and subject to examination.

Response to Arguments
       Applicant’s arguments, See Remarks, filed on July 29, 2021 have been fully considered.
I.   REJECTION OF INDEPENDENT CLAIMS 1, 13 AND 20 
1.   REJECTION OF CLAIM 1 BASED ON THE COMBINATION OF DANEZIS, ADDEPALLI, DOWLING, AND AUSTIN
        Applicants argue at page 12 of the remarks, as filed that Danezis, Addepalli, Dowling, and Austin do not teach or suggest, individually or in combination, “ received user feedback based on both of the received user feedback and information obtained from other sources, determine a network or service problem, determine severity or priority of the network or service problem, and determine based on the severity or priority, an action to take to address the network or service problem, particularly where the information obtained other sources comprise one or more of: information obtained 

2.   REJECTION OF CLAIM 13 BASED ON THE COMBINATION OF ADDEPALLI, 
SPENCER, DANEZIS, AND DOWLING
     Applicants argue at page 18 of the remarks, as filed that the combination of Addepalli, Spencer, Danezis, and Dowling do not teach or suggest, individually or in combination, “wherein the target user selection criteria comprises one or more of: a match to a predetermined manner of use of the vehicle communication network, a match to a predetermined mobile access point or fixed access point, a match to predetermined set of mobile access points and/or fixed access points, a match to a predetermined vehicle, and a match to another user based on one or more parameters or characteristics” as recited by amended Independent claim 13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.

3.   REJECTION OF CLAIM 20 BASED ON THE COMBINATION OF ADDEPALLI, DANEZIS, DOWLING, AUSTIN, AND RAO



Dependent claims 2-12, 14-19 and 21-24
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s). Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  6.         Claims 1-2, 4-6, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Danezis et al. (US 2011/0307551 A1); in view of Addepalli et al. (US 9036509 B1); in view of Dowling et al. (US 2005/0157677 Al); and further in view of Fitzpatrick et al. (US 2015/0215832 A1).
          Regarding claim 1, Danezis teaches a system for use in a communication network, the system comprising: at least one module comprising a processor and memory, and operable to, at least ([paragraph 0031] describes network may be any network such as a wireless network [paragraph 0050, 0068-0070] describe a system comprising in a wireless communication network or any type of a wireless 
         determine one or more target users for obtaining user feedback based on particular user selection criteria ([paragraph 0035, 0044-0046] describes determining one or more target users from the group to receive user feedback based on particular user selection criteria includes target users group may be chosen randomly from the plurality of possible target user groups);       
       Danezis fails to teach wherein communication network is a vehicle communication network comprising a mobile access point (MAP); provide a user interface to a user of the MAP from the one or more target users; receive, through the provided user interface, user feedback from the user regarding operation of the communication network; and based on both of the received user feedback and information obtained from other sources: determine a network or service problem; determine severity or priority of the network or service problem; and determine based on the severity or priority, an action to take to address the network or service problem, wherein the information obtained from other sources comprise one or more of: information obtained from one or more other users, information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring.
       However, Addepalli teaches wherein communication network is a vehicle communication network comprising a mobile access point (MAP) ([Fig 1, col 12 lines 33-37, col 18 lines 20-26] describe a communication system comprising a OBU which can function as a mobile access point (MAP) in vehicular communication network);

     Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis to include communication network is a vehicle communication network and access point is a mobile access point (MAP) and utilize the MAP to provide a user interface to a user of the MAP from one or more target users as taught by Addepalli. One of ordinary skill in the art would be motivated to utilize the teachings of Danezis in the Addepalli system 
 in order to provide the ability to conduct transactions, including data exchanges, in vehicular network environments in a disruption tolerant manner ([col 1 lines 35-38] in Addepalli).
       Danezis and Addepalli fails to teach receive, through the provided user interface, user feedback from the user regarding operation of the communication network; and based on both of the received user feedback and information obtained from other sources: determine a network or service problem; determine severity or priority of the network or service problem; and determine based on the severity or priority, an action to take to address the network or service problem, wherein the information obtained from other sources comprise one or more of: information obtained from one or more other users, information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring.
However, Dowling teaches receive, through the provided user interface, user feedback from the user regarding operation of the communication network ([paragraph 0006] describes user device includes an API (interface) [paragraph 0017, 0070-0071] describes receive user feedback regarding quality and reliability of the connection supplied by the associate or a specific wireless access point);
     based at least in part on the received user feedback, an action to take ([paragraph 0070-0071] describe users submit quality feedback to server regarding quality and reliability of the connection supplied by the associate or a specific wireless access point and server and this quality feedback can also be used to provide real-time feedback to be used in the associate-selection process. Server identifies certain associates may provide good service until an overload condition is met and the server will not want to assign any new users to that associate at that time).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis/Addepalli to include receive user feedback from the user regarding operation of the communication network and identifying an action to take and perform the identified action as taught by Dowling. One of ordinary skill in the art would be motivated to utilize the teachings of Danezis/ Addepalli in the Dowling system in order to manage connections for the user of the devices ([paragraph 0028] in Dowling).
       Danezis, Addepalli and Dowling fails to wherein the received user feedback based on both of the received user feedback and information obtained from other sources: determine a network or service problem; determine severity or priority of the network or service problem; and determine based on the severity or priority, an action to 
      However, Fitzpatrick teaches wherein the received user feedback based on both of the received user feedback and information obtained from other sources: determine a network or service problem ([paragraph 0092, 0121-0123, 0141-0142] describes received user feedback regarding network measurement from user wireless device); determine severity or priority of the network or service problem and obtain information that is suitable for making network selection decisions from other subscribers users ([paragraph 0090-0092, 0129-0130] describes network measurement represent the total amount of time that the user wireless device is or was using a specific Wi-Fi network and access point, network selection policy server identifying problematic Wi-Fi access points (e.g. MAPS) and determining priority of the network problem); 
     determine severity or priority of the network or service problem ([paragraph 0221-0224] describes the network selection policy server network priority information and/or the evaluation results to determine whether to transition from using the first wireless communication network to using the second wireless communication network);
    and determine based on the severity or priority, an action to take to address the network or service problem ([paragraph 0057-0058, 0090-0092, 0151-0153] describes the received network information feedback to identify a problematic Wi-Fi network and Wi-Fi access point (e.g. MAP) and the network selection policy server may be configured to use information to generate network selection rules or as part of a network 
       wherein the information obtained from other sources comprise one or more of: information obtained from one or more other users, information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring ([paragraph 0123, 0141-0142] describes obtain information that is suitable for making network selection decisions, such as information on network utilization on a per cell and/or per subscriber user basis from subscribers users, for example (e.g., subscriber and plan information, current credit and top-up information, core network policy decisions, data usage) in order to create per subscriber and/or per access point network selection policies (e.g. information obtained from one or more other users)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis/Addepalli/ Dowling to include based on both of the received user feedback and information obtained from other sources such as other users, determining a network or service problem, determine severity or priority of the network or service problem and determine based on the severity or priority, an action to take to address the network or service problem as taught by Fitzpatrick. One of ordinary skill in the art would be motivated to utilize the teachings of Danezis/Addepalli/ Dowling in the Fitzpatrick system in order to send the generated enhanced network selection rule to the user equipment device ([paragraph 0007] in Fitzpatrick).     

Regarding claim 2, the combination of Danezis, Addepalli, Dowling and Fitzpatrick teach the system wherein the at least one module is operable to identify the action to take based also, at least in part, on feedback received from another user (Dowling: [paragraph 0070-0071] describe receive feedback from every user (another user) that provide feedback about connection experience with the wireless network based on user input indicating a selection of a particular wireless network connection).
       Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis/Addepalli to include identify the action to take based on feedback received from another user as taught by Dowling in order to manage connections for the user of the devices ([paragraph 0028] in Dowling).

      Regarding claim 4, the combination of Danezis, Addepalli, Dowling and Fitzpatrick teach the system wherein the at least one module is operable to identify the action to take by, at least in part, operating to determine whether to immediately dispatch a network field service technician or to schedule maintenance activity for the vehicle communication network (Addepalli: [col 32 lines 25-49] describe receive response from OBU which can function as a mobile access point (MAP) and receiving vehicle information and identify action to perform schedule maintenance activity).
       Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis to include determine whether to immediately dispatch a network field service technician or to schedule maintenance activity for the vehicle communication network as taught by 

     Regarding claim 5, the combination of Danezis, Addepalli, Dowling and Fitzpatrick teach the system wherein the identified action comprises one or both of: soliciting additional information regarding operation of the vehicle communication network and adjusting  operation of the vehicle communication network (Dowling: [paragraph 0072-0074] describe server receives feedback regarding potential interference (additional information) between associated wireless access points in a network and reducing co-channel interference among a loose federation of associated and non-associated wireless access points in a network (operation of the vehicle communication network)).
      Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis /Addepalli to include adjusting operation of the vehicle communication network as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network to the second network to access the service of the second network ([paragraph 0005] in Dowling).

      Regarding claim 6, the combination of Danezis, Addepalli, Dowling and Fitzpatrick teach the system wherein the identified action comprises one or both of:  soliciting additional feedback from the user, and soliciting additional user feedback from one or more other users regarding operation of the vehicle communication network (Dowling: 
    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis /Addepalli to include soliciting additional feedback from the user as taught by Dowling in order to allow communication between a wireless client ([Abstract] in Dowling).

     Regarding claim 8, the combination of Danezis, Addepalli, Dowling and Fitzpatrick teach the system, wherein the identified action comprises tailoring network monitoring to a portion of the vehicle communication network associated with the received user feedback (Dowling: [paragraph 0070-0071, 0076] describe server manages network and transport layer mobility and registration and monitors network level aspects of the connection between the mobile unit and access point and identified action comprises handoff related information such as move the user device to an air interface operated by an associate to provide either lower cost service or an increased data rate to the user (tailoring network monitoring to a portion of the vehicle communication network)).     
        Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis /Addepalli to include tailoring network monitoring to a portion of the vehicle communication network associated with the received user feedback as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network 

        Regarding claim 11, the combination of Danezis, Addepalli, Dowling and Fitzpatrick teach the system, wherein the identified action comprises provisioning communication resources of the vehicle communication network to address a network condition associated with the received user feedback (Dowling: [paragraph 0070-0071, 0074] describe identification action comprising provide resources to manage the connectivity problem reported from the user).
      Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis/ Addepalli to include provisioning communication resources of the vehicle communication network to address a network condition associated with the received user feedback as taught by Dowling in order to allow communication between a wireless client ([Abstract] in Dowling).

       Regarding claim 12, the combination of Danezis, Addepalli, Dowling and Fitzpatrick teach the system, wherein a Network Operations Center (NOC) comprises the at least one module (Dowling: [paragraph 0050, 0053] describe a remote server maintains the list of network connection for mobile user device comprises configuration module).
      Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis 

7.    Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Danezis et al. (US 2011/0307551 A1); in view of Addepalli et al. (US 9036509 B1); in view of Dowling et al. (US 2005/0157677 Al); in view of Fitzpatrick et al. (US 2015/0215832 A1); and further in view of Gailloux et al. (US 9589119 B1).
      Regarding claim 3, Danezis, Addepalli, Dowling and Fitzpatrick fails to teach the system, wherein the at least one module is operable to identify the action to take based, at least in part, on network metric information received from one or more network nodes before the received user feedback.
      However, Gailloux teaches the system, wherein the at least one module is operable to identify the action to take based, at least in part, on network metric information received from one or more network nodes before the received user feedback ([col 8 lines 58-64, col 9 lines 40-61] describes module identify the problem and addressed (identified action) based on information received from receiver (node) attached to the server before feedback received from user that there is a problem with their service that needs to be addressed promptly).
    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis /Addepalli/ Dowling/ Fitzpatrick to include identifying an action based on network metric information received from one or more network nodes before the received user 

    Regarding claim 10, Danezis, Addepalli, Dowling and Fitzpatrick fails to teach the system, wherein the identified action comprises providing a response recommendation to a human operator.
     However, Gailloux teaches the system, wherein the identified action comprises providing a response recommendation to a human operator ([col 8 lines 58-64, col 9 lines 40-61] describes server identify the problem and addressed (identified action), based on the analysis, the server automatically assigns and/or recommends tasks to 
individuals or to roles to respond to the feedback, For example, the server may assign an engineer (human operator) to troubleshoot the problem).
    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis /Addepalli/ Dowling/ Fitzpatrick to include providing a response recommendation to a human operator as taught by Gailloux in order to identify the service problem and assign an engineer to troubleshoot the problem promptly (Gailloux: [col 9 lines 54-56]).

8.        Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Danezis et al. (US 2011/0307551 A1); in view of Addepalli et al. (US 9036509 B1); in view of Dowling et al. (US 2005/0157677 Al); in view of Fitzpatrick et al. (US 2015/0215832 A1); and further in view of Egner et al. (US 2015/0056960 A1).
Regarding claim 7, Danezis, Addepalli, Dowling and Fitzpatrick fails to teach the system, wherein the identified action comprises: identifying, based at least in part on the received user feedback, one or more nodes of the vehicle communication network; and communicating status request messages to the identified one or more nodes.
        However, Egner teaches the system, wherein the identified action comprises: identifying, based at least in part on the received user feedback, one or more nodes of the vehicle communication network; and communicating status request messages to the identified one or more nodes ([paragraph 0178] describes user provides feedback about network link connections to the system and offers better network link connection to user (identified action)  [paragraph 0183-0185, 0199] describes identifying action comprises identify network access control node and communicating status request message to  the network access control node).
      Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis /Addepalli/ Dowling/ Fitzpatrick to include communicating status request messages to the identified nodes as taught by Egner in order to improve quality of wireless links connections made available to user ([paragraph 0178] in Egner).

      Regarding claim 9, Danezis, Addepalli, Dowling and Fitzpatrick fails to teach the system, wherein the identified action comprises storing the received user feedback and designating the received user feedback for later analysis.
        However, Egner teaches the system, wherein the identified action comprises storing the received user feedback and designating the received user feedback for later 
     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Danezis /Addepalli/ Dowling/ Fitzpatrick to include storing the received user feedback and designating the received user feedback for later analysis as taught by Egner in order to improve quality of wireless links connections made available to user ([paragraph 0178] in Egner).

9.        Claims 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US 9036509 B1); in view of Abu-Hakima et al. (US 2012/0190325 A1); in view of Danezis et al. (US 2011/0307551 A1); and further in view of Dowling et al. (US 2005/0157677 Al).
          Regarding claim 13, Addepalli teaches a system for use in a vehicle communication network comprising a mobile access point (MAP), the system comprising: at least one module comprising a processor and memory operable to, at least ([Fig 1, col 12 lines 33-37, col 18 lines 20-26] describe a communication system comprising a OBU which can function as a mobile access point (MAP) in vehicular communication network and system include module comprising a processor and memory):
      determine that an adverse network condition may be occurring in the vehicle communication network; identify at least one target user from whom to solicit user 
     provide, via the MAP, a user interface to the identified at least one target user soliciting the user feedback regarding the adverse network condition ([col 5 lines 14-32, col 15 lines 31-40] describe provide a user interface to the identified user of a OBU which can function as a mobile access point (MAP) and provide information regarding connectivity problem);
      Addepalli fails to teach determine target user selection criteria, wherein the target user selection criteria comprises one or more of: a match to a predetermined manner of use of the vehicle communication network, a match to a predetermined mobile access point or fixed access point, a match to a predetermined set of mobile access points and/or fixed access point, a match to a predetermined vehicle, and a match to another user based on one or more parameters or characteristics; wherein identify at least one target user based on the particular target user selection criteria; receive the user feedback regarding the adverse network condition via the provided user interface and the MAP.
      However, Abu-Hakima teaches determine target user selection criteria, wherein the target user selection criteria comprises one or more of: a match to a predetermined manner of use of the vehicle communication network, a match to a predetermined mobile access point or fixed access point, a match to a predetermined set of mobile access points and/or fixed access point, a match to a predetermined vehicle, and a 
         Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli to include the target user selection criteria comprises one or more of: a match to a predetermined manner of use of the vehicle communication network, a match to a predetermined mobile access point or fixed access point, a match to a predetermined set of mobile access points and/or fixed access point, a match to a predetermined vehicle, and a match to another user based on one or more parameters or characteristics as taught by Abu-Hakima. One of ordinary skill in the art would be motivated to utilize the teachings of Addepalli in the Abu-Hakima system in order to provide for broadcasting alerts to a plurality of diverse communications devices  ([paragraph 0008] in Abu-Hakima).
       Addepalli and Abu-Hakima fails to teach wherein identify at least one target user based on the particular target user selection criteria; receive the user feedback regarding the adverse network condition via the provided user interface and the MAP.
However, Danezis teaches wherein identify at least one target user based on the particular target user selection criteria ([paragraph 0035, 0044-0046] describes determining one or more target users from the group to receive user feedback based on particular user selection criteria includes target users group may be chosen randomly from the plurality of possible target user groups);
      Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Abu-Hakima to include determining particular target user selection criteria and identifying a target user based on the particular target user selection criteria as taught by Danezis. One of ordinary skill in the art would be motivated to utilize the teachings of Addepalli/ Abu-Hakima in the Danezis system in order to receive of a user preference associated with a user, a group of users containing the user is selected and the user preference is then shared with everyone in the selected group ([paragraph 0006] in Danezis).
       Addepalli, Abu-Hakima and Danezis fails to teach receive the user feedback regarding the adverse network condition via the provided user interface and the MAP.
        However, Dowling teaches receive the user feedback regarding the adverse network condition via the provided user interface and the MAP ([0043, 0070-0071] describe a mobile user in a vehicle and vehicle include mobile access point (MAP) [paragraph 0024-0029] describe users submit quality feedback through user interface to server regarding quality and overload network condition (adverse condition) supplied by a specific wireless access point and server).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Abu-

     Regarding claim 14, the combination of Addepalli, Abu-Hakima, Danezis and Dowling teach the system, wherein the at least one module is operable to determine that an adverse network condition may be occurring in the vehicle communication network based, at least in part, on first user feedback received from a first user of the vehicle communication network (Dowling: [paragraph 0059-0060, 0070-0071] describe server receives feedback through some users regarding minimize costs and server receives feedback from a user (first user) regarding reliability and connection speed and server identifying action based upon feedback).
      Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Abu-Hakima / Danezis to include determining that an adverse network condition may be occurring in the vehicle communication network as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network to the second network to access the service of the second network ([paragraph 0005] in Dowling).

      Regarding claim 15, the combination of Addepalli, Abu-Hakima, Danezis and Dowling teach the system, wherein the at least one module is operable to identify the at 
     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Abu-Hakima / Danezis to include identifying one or more users that are utilizing the vehicle communication network in a manner similar to the first user as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network to the second network to access the service of the second network ([paragraph 0005] in Dowling). 
           
     Regarding claim 19, the combination of Addepalli, Abu-Hakima, Danezis and Dowling teach the system, wherein the provided user interface is customized to the adverse network condition (Addepalli: [col 5 lines 14-32, col 15 lines 31-40] describe provide a user interface to user of a OBU which can function as a mobile access point (MAP) [col 6 line 59-col 7 line 5, col 21 lines 25-48] describe provide useful information to the user through user interface related to time information (a user interface to such users that is customized)).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et el. (US 9036509 B1); in view of Abu-Hakima et al. (US 2012/0190325 A1); in view of Danezis et al. (US 2011/0307551 A1); in view of Dowling et al. (US 2005/0157677 Al); and further in view of Ruetschi et al. (US 2014/0016455 A1).
        Regarding claim 16, the combination of Addepalli, Abu-Hakima, Danezis and Dowling fails to teach the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify a communication service expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users utilizing the identified communication service.
       However, Ruetschi teaches the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify a communication service expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users utilizing the identified communication service ([paragraph 0051-0058] describe identify a communication service expected to be impacted due to connection problem (adverse network condition) and identify the user utilizing the communication service based upon registration information).
      Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Abu-Hakima /Danezis / Dowling to include identifying a communication service expected to be impacted by the adverse network condition and identify the target user as taught by Ruetschi in order to provide a user's devices to obtain network access in the event of a .

11.       Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US 9036509 B1); in view of Abu-Hakima et al. (US 2012/0190325 A1); in view of Danezis et al. (US 2011/0307551 A1); in view of Dowling et al. (US 2005/0157677 Al); and further in view of Mancuso et al. (US 2016/0143028 A1).
           Regarding claim 17, the combination of Addepalli, Abu-Hakima, Danezis and Dowling fails to teach the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify one or more target mobile access points (MAPs) expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users utilizing the one or more target MAPs.
        However, Mancuso teaches the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify one or more target mobile access points (MAPs) expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users utilizing the one or more target MAPs ([paragraph 0071-0074] describe identify mobile wireless access point impacted by the connection problem (the adverse network condition) and identifying the user using that mobile wireless access point and transfer of user from one mobile wireless access point device to another).
       Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Abu-

       Regarding claim 18, the combination of Addepalli, Abu-Hakima, Danezis and Dowling fails to teach the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify a geographical area expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users and/or MAPs operating in the geographical area.
        However, Mancuso teaches the system, wherein the at least one module is operable to identify the at least one target user by, at least in part, operating to: identify a geographical area expected to be impacted by the adverse network condition; and identify the at least one target user by, at least in part, identifying users and/or MAPs operating in the geographical area ([paragraph 0071-0077] describe identify the geographical area in which mobile wireless access point impacted by the connection problem (the adverse network condition) and identifying the user using that mobile wireless access point in that geographical area and transfer of user from one mobile wireless access point device to another).
      Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Abu-Hakima / Danezis / Dowling to include identifying geographical area expected to be .

12.     Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Addepalli et al. (US 9036509 B1); in view of Danezis et al. (US 2011/0307551 A1); in view of Dowling et al. (US 2005/0157677 Al); in view of Fitzpatrick et al. (US 2015/0215832 A1); and further in view of Rao et al. (US 2003/0210680 A1).
        Regarding claim 20, Addepalli teaches a mobile access point (MAP) ([col 12 lines 33-37] describe OBU which can function as a mobile access point (MAP)) comprising:            
      and at least one module comprising a processor and memory, and operable to, at least ([col 5 lines 33-34, col 7 lines 25-32, col 12 lines 33-37, col 18 lines 24-26] describe OBU which can function as a mobile access point (MAP) in vehicular communication network and system include module comprising a processor and memory):
      provide a user interface to a user of the MAP ([col 5 lines 17-32, col 6 lines 39-48, col 12 lines 33-38] describe OBU which can function as a mobile access point (MAP) and utilize OBU which can function as a mobile access point (MAP) to provide user interface to the user by which user through OBU manage roadside network connectivity opportunities in a mobile vehicular environment); 
     communication network is a vehicle communication network comprising a mobile access point (MAP) ([Fig 1, col 12 lines 33-37, col 18 lines 20-26] describe a 
         Addepalli fails to teach identify a user based on particular target user selection criteria; a wireless transceiver; receive, through the provided user interface, user feedback regarding operation of the communication network; and based on both of the received user feedback and information obtained from other sources: determine a problem or an issue associated with operation of the vehicle communication network; determine severity or priority of the problem or issue; and determine based on the severity or priority, a manner in which to communicate the received user feedback to another network node, wherein the information obtained from other sources comprise one or more of: information obtained from one or more other users, information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring; and communicate the received user feedback to the other network node in the determined manner; wherein the at least one module is operable to determine the manner in which to communicate the received user feedback to the other network node by, at least in part, operating to determine whether to communicate the received user feedback to the other network node immediately or in a delay tolerant manner.
      However, Danezis teaches identify a user based on particular target user selection criteria ([paragraph 0035, 0044-0046] describes determining one or more target users from the group to receive user feedback based on particular user selection criteria includes target users group may be chosen randomly (or substantially at random) from the plurality of possible target user groups);

    Addepalli and Danezis fails to teach a wireless transceiver; receive, through the provided user interface, user feedback from the user regarding operation of the communication network a wireless transceiver; and based on both of the received user feedback and information obtained from other sources: determine a problem or an issue associated with operation of the vehicle communication network; determine severity or priority of the problem or issue; and determine based on the severity or priority, a manner in which to communicate the received user feedback to another network node, wherein the information obtained from other sources comprise one or more of: information obtained from one or more other users, information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring; and communicate the received user feedback to the other network node in the determined manner; wherein the at least one module is operable to determine the manner in which to communicate the received user feedback to the other network node by, at least in part, operating to determine whether to communicate the 
          However, Dowling teaches a wireless transceiver ([paragraph 0045] describe a wireless receiver); 
        receive, through the provided user interface, user feedback from the user regarding operation of the vehicle communication network a wireless transceiver ([paragraph 0017, 0070-0071] describes receive user feedback regarding quality and reliability of the connection supplied by the associate or a specific wireless access point);
     based at least in part on the received user feedback, a manner in which to communicate the received user feedback to another network node ([paragraph 0070-0072, 0080] describe determine how to forward the user reported problem to other user device (network node));
      and communicate the received user feedback to the other network node in the determined manner ([paragraph 0070-0072, 0080] describe communicating received information to other user device (network node));
        Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Danezis to include communicating the received user feedback to the other network node in the determined manner as taught by Dowling in order to manage connections for the mobile client devices ([paragraph 0028] in Dowling).
        Addepalli, Danezis and Dowling fails to teach wherein the received user feedback based on both of the received user feedback and information obtained from 
     However, Fitzpatrick teaches wherein the received user feedback based on both of the received user feedback and information obtained from other sources: determine a problem or an issue associated with operation of the communication network ([paragraph 0092, 0121-0123, 0141-0142] describes received user feedback regarding network measurement from user wireless device); determine severity or priority of the network or service problem and obtain information that is suitable for making network selection decisions from other subscribers users ([paragraph 0090-0092, 0129-0130] describes network measurement represent the total amount of time that the user wireless device is or was using a specific Wi-Fi network and access point, network selection policy server identifying problematic Wi-Fi access points (e.g. MAPS) and determining priority of the network problem); 
    determine severity or priority of the problem or issue([paragraph 0221-0224] describes the network selection policy server network priority information and/or the evaluation results to determine whether to transition from using the first wireless communication network to using the second wireless communication network);
     and determine based on the severity or priority, a manner in which to communicate the received user feedback to another network node ([paragraph 0057-0058, 0090-0092, 0151-0153, 0188] describes the received network information feedback to identify a problematic Wi-Fi network and Wi-Fi access point (e.g. MAP) and he network selection policy server may be configured to use information to generate network selection rules or as part of a network selection decision and the network selection policy server may automatically switch the user equipment to a more suitable access network (e.g. action to take),
    wherein the information obtained from other sources comprise one or more of: information obtained from one or more other users, information obtained from routine network or service monitoring, and information obtained from targeted network or service monitoring ([paragraph 0123, 0141-0142] describes obtain information that is suitable for making network selection decisions, such as information on network utilization on a per cell and/or per subscriber user basis from subscribers users, for example (e.g., subscriber and plan information, current credit and top-up information, core network policy decisions, data usage) in order to create per subscriber and/or per access point network selection policies (e.g. information obtained from one or more other users)). 

      Addepalli, Danezis, Dowling and Fitzpatrick fails to teach wherein the at least one module is operable to determine the manner in which to communicate the received user feedback to the other network node by, at least in part, operating to determine whether to communicate the received user feedback to the other network node immediately or in a delay tolerant manner.
      However, Rao teaches wherein the at least one module is operable to determine the manner in which to communicate the received user feedback to the other network node by, at least in part, operating to determine whether to communicate the received user feedback to the other network node immediately or in a delay tolerant manner 
    Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Danezis/ Dowling/ Fitzpatrick to include communicating the received user feedback to the other network node immediately manner as taught by Rao in order to reduce or eliminate disadvantages and problems traditionally associated with wireless communication ([paragraph 0003] in Rao).

     Regarding claim 21, the combination of Addepalli, Danezis, Dowling, Fitzpatrick and Rao teach the mobile access point (MAP), wherein the determined manner comprises waiting until the MAP is within communication range of a fixed access point (FAP), and then communicating the received user feedback to the other network node via the FAP (Dowling: [paragraph 0034, 0070-0072] describe when wireless access 
     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Danezis to include communicating the received user feedback to the other network node via the FAP as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network to the second network to access the service of the second network ([paragraph 0005] in Dowling).

     Regarding claim 22, the combination of Addepalli, Danezis, Dowling, Fitzpatrick and Rao teach the mobile access point (MAP), wherein the determined manner comprises communicating the received user feedback to the other network node via another MAP aboard a different vehicle than the MAP (Dowling: [paragraph 0070-0072, 0080] describe communicating received information to other user device (network node) via other MAP).
        Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Danezis to include communicating the received user feedback to the other network node via another MAP aboard a different vehicle than the MAP as taught by Dowling in order to allow the mobile to transition its protocol stack from the first network to the second network to access the service of the second network ([paragraph 0005] in Dowling).
      
Regarding claim 23, the combination of Addepalli, Danezis, Dowling, Fitzpatrick and Rao teach the mobile access point (MAP), wherein the at least one module is operable to determine the manner in which to communicate the received user feedback to the other network node by, at least in part, operating to determine whether to communicate the received user feedback to the other network node immediately or in a delay tolerant manner (Rao: [paragraph 0027-0028, 0044-0046] describe communicating received information to other network node in a delay manner). 
          Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ Danezis/ Dowling/ Fitzpatrick to include communicating the received user feedback to the other network node immediately or in a delay tolerant manner as taught by Rao in order to reduce or eliminate disadvantages and problems traditionally associated with wireless communication ([paragraph 0003] in Rao).

     Regarding claim 24, the combination of Addepalli, Danezis, Dowling, Fitzpatrick and Rao teach the mobile access point (MAP), wherein the at least one module is operable to determine the manner in which to communicate the received user feedback to the other network node by, at least in part, operating to determine a priority of the received user feedback (Rao: ([paragraph 0027-0028, 0044-0046, 0088-0089] describe communicate the received user feedback to the other user device (network node) based upon priority of the received user feedback).
     Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Addepalli/ .


Conclusion
           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072.  The examiner can normally be reached on Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.S/Examiner, Art Unit 2459                                                                                                                                                                                                        
/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459